Citation Nr: 1120835	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  05-32 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.

(The issue concerning entitlement to service connection for diabetes mellitus, type II, to include as due to chemical exposure, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In February 2008, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

This case was previously before the Board in May 2008 when it was remanded for further development.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, tinnitus is related to his military service, to specifically include exposure to acoustic trauma.


CONCLUSION OF LAW

Tinnitus was incurred in or aggravated by the Veteran's active service. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The Veteran seeks entitlement to service connection for tinnitus.  The Veteran contends that his tinnitus is due to his exposure to loud noise in service or, in the alternative, is related to his service-connected hearing loss.  The Veteran reported that in service he worked around loud generators and steam driven turbines that produced high frequency noise.

Review of the Veteran's service treatment records do not reveal any complaint diagnosis or treatment for any tinnitus.

The Veteran worked in the coal industry after separation from service.

In August 2004 the Veteran was afforded a VA Compensation and Pension (C&P) audiology examination.  The Veteran reported that he had bilateral tinnitus described as recurrent with "occasional ringing" for the prior 10 to 15 years.  The examiner noted that "the most likely etiology of the tinnitus . . . may involve noise exposure or presbycusis."  After physical examination the examiner stated that:

since there is no documentation of a complaint of tinnitus during his military service record, and the report at this examination was that he has noticed it within the last 10 to 15 years, it is believed to be less than likely that the tinnitus may be related to his military service.

In November 2004 the Veteran as afforded a VA C&P audiology examination.  The Veteran refuted his earlier report that his tinnitus had begun 10 to 15 years prior to the August 2004 examination.  The Veteran indicated that his tinnitus first began in service and that he would hear roaring in his ears at bedtime and after exposure to loud noise.  The tinnitus was described as bilateral, recurrent, and worse in quite environments.  The examination report revealed that the "most likely etiology of the tinnitus . . . involves noise exposure and presbycusis."  After physical examination the examiner found that as there was no objective report of tinnitus or complaint of tinnitus during service and the Veteran's history of noise exposure after service, it was not possible to determine the likely etiology of the Veterans tinnitus without resort to mere speculation. 

At a hearing before the undersigned Veterans Law Judge in February 2008 the Veteran testified that he worked in the engine room near generators and pumps and that he could hear the noise from this equipment around the clock.  He stated that he was not given hearing protection to wear while aboard the ship.  The Veteran indicated that he had to stand switchboard watch and that it was particularly loud at this station.  He reported seeking treatment for ear pain in service, that he experienced muffled hearing and/or noise in his ears during service, and that he would have difficulty hearing for hours after his watch period.  The Veteran stated that he had a fairly constant humming noise since service.  He reported that he had difficulty hearing what people say due to the noise in his ears.

In June 2008 an opinion was obtained from the VA C&P examiner who performed the August 2004 and November 2004 examinations.  After reviewing the claims file the examiner stated that as there is no documentation of any tinnitus in the service treatment record and since the Veteran was exposed to significant post service occupational noise, it remained her opinion "that it is not possible to determine the likely etiology of the tinnitus without resort to mere speculation."

In February 2009 another addendum was obtained from the VA C&P examiner who performed the prior examinations.  Again the examiner stated that she did not believe that the etiology of the Veteran's tinnitus could be "determined as proximately due to or a result of, or otherwise related to his service connected right ear hearing loss without resort to mere speculation."

A marriage license associated with the claims file reveals that the Veteran and his spouse were married in January 1969, prior to the Veteran's entrance into active service.

In a statement received in May 2009 the Veteran's wife reported that the Veteran complained to her on several occasions during his period of service about a high pitched ringing and buzzing in his ears.  She indicated that the Veteran shrugged it off and did not seek medical attention.  She also stated that the Veteran complained at that time of his noise exposure in service.  She reported that after the Veteran was discharged the ringing in his ears continued and that now he complains of a sound like a locust buzzing in his ears.

The Veteran submitted a statement from a friend dated in July 2009 that indicated that both he and the Veteran worked in electrical maintenance aboard the U.S.S. Observation from January 1970 to June 1972.  The friend explained that they worked in the engine room and that it was so loud that you could not hear someone speaking right next to you without yelling.  He stated that upon leaving the area one could not hear for several minutes.  The friend reported that he also suffered from tinnitus and hearing loss.

The Board finds that, resolving all doubt in favor the Veteran, entitlement to service connection for tinnitus is warranted.  In a Board decision, dated in May 2008, the Board found that the Veteran's service records indicate that he served as an electrical repairman and was exposed to noise while working in the engine room onboard the ship upon which he was stationed.  The Board concluded that the Veteran is presumed to have incurred noise exposure in that line of duty.  The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any tinnitus.  The Veteran is currently diagnosed with tinnitus.  VA sought medical opinions regarding the etiology of the Veteran's reported tinnitus in August 2004, November 2004, June 2008, and February 2009.  In the August 2004 examination report the Veteran was reported to have indicated that his tinnitus began 10 to 15 years earlier.  In subsequent examinations the Veteran indicated that he misunderstood the question asked by the examiner and indicated that he had ringing in his ears since service.  The examiner rendered the opinion, after each examination, that she could not determine the etiology of the Veteran's tinnitus without resort to mere speculation.  In addition, the examiner stated that the "most likely etiology of the tinnitus . . . involves noise exposure and presbycusis."  The Veteran has competently reported that he has had a ringing in his ears ever since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, the Veteran's wife has credibly reported that Veteran complained to her about his tinnitus since he served in service.  The Board notes that a marriage certificate indicates that they were married shortly before the Veteran entered active service.  Therefore, the Board finds that the Veteran was exposed to loud noise in service, that the Veteran's reports of continuity of ringing in his ears since separation from service to be credible, and that the Veteran is currently diagnosed with tinnitus.  As such, entitlement to service connection for tinnitus is granted.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


